Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 28, 2007 (collectively with each of the
Acknowledgement and Consents by the Required Lenders (which are incorporated by
reference herein) hereto, the “Amendment”), to the Amended and Restated Credit
Agreement, dated as of July 1, 2005 (as modified prior to the date hereof, the
“Existing Credit Agreement”), among Navistar Financial Corporation (the
“Company” or “US Borrower”), a Delaware corporation, Arrendadora Financiera
Navistar, S.A. de C.V., Organización Auxiliar del Crédito, a Mexican
corporation, Servicios Financieros Navistar, S.A. de C.V., Sociedad Financiera
de Objeto Limitado, a Mexican corporation, Navistar Comercial, S.A. de C.V., a
Mexican corporation, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and The Bank
of Nova Scotia, as Documentation Agent.

WITNESSETH

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the US
Borrower;

WHEREAS, the US Borrower has requested that additional Tranche A Term Loans in
the amount of $220,000,000 (the “First Amendment Loans”) be made available to
the US Borrower, and the First Amendment Lenders (as defined below) and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein, that (a) certain Lenders and certain Additional Lenders
(collectively, the “First Amendment Lenders”) will make First Amendment Loans,
(b) the proceeds of the First Amendment Loans shall be utilized for general
corporate purposes, to expressly include the payment of a dividend to
International, and (c) the Existing Credit Agreement will be amended as set
forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement. As
used in this Amendment (a) “Additional Lender” means any bank or other financial
institution not a Lender under the Existing Credit Agreement that makes a
commitment to the First Amendment Loans and (b) “Credit Agreement” means the
Existing Credit Agreement as amended by this Amendment.

Section 2. Amendment of the Existing Credit Agreement.

(a) Section 1.01 is hereby amended:

 

  (i) by adding the following new definitions, to appear in proper alphabetical
order:

“First Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 4 of the first amendment (the “First Amendment”),
dated as of March 28, 2007, to this Agreement shall have been satisfied or
waived, which date is March 28, 2007.



--------------------------------------------------------------------------------

“First Amendment Lenders” means each US Lender that has a First Amendment
Tranche A Term Commitment or that holds a Tranche A Term Loan made as of the
First Amendment Effective Date.

“First Amendment Tranche A Term Commitment” means, as to any US Lender, the
obligation of such US Lender, if any, to make a Tranche A Term Loan on or after
the First Amendment Effective Date to the US Borrower in a principal amount not
to exceed the amount set forth under the heading “First Amendment Tranche A Term
Commitment” opposite such Lender’s name on Schedule 2.01. The original aggregate
principal amount of the First Amendment Tranche A Term Commitments is
$220,000,000.

 

  (ii) by inserting the phrase “or a First Amendment Tranche A Term Commitment”
directly after the phrase “Tranche A Term Commitment” in the definition of
“Tranche A Term Lender”.

 

  (iii) by inserting the phrase “, the First Amendment Tranche A Term
Commitments” directly after the phrase “the Tranche A Term Commitments” in the
definition of “US Commitments”.

 

  (iv) by deleting the word “or” directly after the phrase ““US Revolving
Commitment”“ and substituting therefor “,” and by inserting “or “First Amendment
Tranche A Term Commitment”“ directly after the phrase ““Tranche A Term
Commitment”“ in the definition of “US Lenders”.

(b) Section 2.01 is hereby amended by deleting it in its entirety and
substituting therefor the following:

SECTION 2.01 Tranche A Term Commitment. Subject to the terms and conditions
hereof, each Tranche A Term Lender severally agrees to make a term loan (in each
case, a “Tranche A Term Loan”) to the US Borrower (i) on the Effective Date in
an amount not to exceed the amount of the Tranche A Term Commitment of such
Lender and (ii) on the First Amendment Effective Date in an amount not to exceed
the amount, if any, of such Lender’s First Amendment Tranche A Term Commitment.
The Tranche A Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the US Borrower and notified to the Administrative Agent in
accordance with Section 2.02 and Section 4.02(b).

 

- 2 -



--------------------------------------------------------------------------------

(c) Section 2.03 is hereby amended by deleting it in its entirety and
substituting therefor the following:

SECTION 2.03 Repayment of Tranche A Term Loans. (a) Each of the Tranche A Term
Loans made on the Effective Date by the Tranche A Term Lenders shall mature in
19 consecutive quarterly installments, commencing on October 31, 2005, and one
installment on the Maturity Date, each of which shall be in an amount equal to
such Lender’s Tranche A Term Percentage on the Effective Date multiplied by the
percentage of the aggregate amount of the Tranche A Term Loans made on the
Effective Date set forth below opposite such installment:

 

Installment

  

Percentage

October 31, 2005    0.25% January 31, 2006    0.25% April 30, 2006    0.25%
July 31, 2006    0.25% October 31, 2006    0.25% January 31, 2007    0.25%
April 30, 2007    0.25% July 31, 2007    0.25% October 31, 2007    0.25%
January 31, 2008    0.25% April 30, 2008    0.25% July 31, 2008    0.25%
October 31, 2008    0.25% January 31, 2009    0.25% April 30, 2009    0.25%
July 31, 2009    0.25% October 31, 2009    0.25% January 31, 2010    0.25%
April 30, 2010    0.25% Maturity Date    95.25%

(b) Each of the Tranche A Term Loans made on the First Amendment Effective Date
by each Tranche A Term Lender shall mature in 12 consecutive quarterly
installments, commencing on July 31, 2007, and one installment on the Maturity
Date, each of which shall be ratable with the installments applicable to the
outstanding principal amount of the Tranche A Term Loans in effect immediately
prior to the First Amendment Effective Date (which is to say that each
installment applicable to the Tranche A Term Loans made on the First Amendment
Effective Date shall be calculated based on the fraction 100/98.25 times the
relevant percentage set forth in Section 2.03(a) times the principal amount of
the Tranche A Term Loans made on the First Amendment Effective Date as of the
First Amendment Effective Date).

(d) Section 8.01(a) is hereby amended by deleting it in its entirety and
substituting therefor the following:

(a) The US Borrower will not permit the Consolidated Leverage Ratio to exceed
(i) 7.00 to 1.00 as of the last Business Day of each calendar month from the
First Amendment Effective Date until October 31, 2007, (ii) 6.50 to 1.00 as of
the last Business Day of each calendar month from November 1, 2007 until
April 30, 2008 and (iii) 6.00 to 1.00 as of the last Business Day of each
calendar month thereafter.

 

- 3 -



--------------------------------------------------------------------------------

(e) Section 8.06 is hereby amended by deleting it in its entirety and
substituting therefor the following:

SECTION 8.06 Restricted Payments. The US Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) any Subsidiary may make
Restricted Payments to the US Borrower, (b) the US Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the US Borrower and its Subsidiaries, and
(c) so long as no Default or Event of Default has occurred and is continuing or
would result after giving effect thereto, the US Borrower may make Restricted
Payments to International provided that the aggregate amount of such Restricted
Payments made while this Agreement is in effect shall not exceed the sum of
(i) $400,000,000, (ii) 100% of cumulative positive consolidated net income of
the US Borrower since May 1, 2007 through the period prior to the date of such
payment, and (iii) the aggregate net cash proceeds of sales of non-core assets
of the US Borrower and its Subsidiaries received by the US Borrower and its
Subsidiaries after May 1, 2007 through the period prior to the date of such
payment, to the extent not reinvested or used to prepay the Loans in accordance
with the terms hereof.

Section 3. Agreements with Respect to the First Amendment Loans. The
Administrative Agent and the US Borrower are authorized to agree upon procedures
to adjust the Interest Periods and other matters relating to the Tranche A Term
Loans made on the First Amendment Effective Date in order to make such Tranche A
Term Loans ratable with the other Tranche A Term Loans with respect to the
Borrowings, Interest Periods and Adjusted LIBO Rate applicable thereto. For the
avoidance of doubt, the provisions of the Third Waiver and Consent to the
Existing Credit Agreement, dated as of November 10, 2006, shall apply to the
Tranche A Term Loans made on the First Amendment Effective Date.

Section 4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “First Amendment Effective Date”) on which all of the
following conditions precedent have been satisfied or waived:

(a) The Administrative Agent shall have received (i) a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each of the
Borrowers and First Amendment Lenders, (ii) an executed Acknowledgment and
Consent, in the form set forth at the end of this Amendment, from each of the
Required Lenders who is not also a First Amendment Lender, the Parent,
International and the US Borrower and (iii) for the account of each Lender that
has requested a Note pursuant to Section 4.04(e) of the Credit Agreement, a Note
with respect to its Tranche A Term Loan made on the First Amendment Effective
Date conforming to the requirements hereof and executed by a duly authorized
officer of the US Borrower.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received opinions, addressed to the
Administrative Agent and each of the First Amendment Lenders and dated the First
Amendment Effective Date from (i) Kirkland & Ellis LLP, New York counsel to the
US Borrower and (ii) Kristin L. Moran, General Counsel of the Company, each in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(c) The Administrative Agent shall have received a certificate of the US
Borrower, dated the First Amendment Effective Date, as to (i) the adoption of
resolutions of the Board of Directors of the US Borrower authorizing (A) the
execution, delivery and performance of this Amendment and (B) the borrowing
contemplated hereunder, (ii) the incumbency and true signature of the officers
of the US Borrower executing this Amendment and any Notes issued hereunder and
(iii) the certificate of incorporation and by-laws of the US Borrower, which
certificate shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel and executed by the secretary or any
assistant secretary or a legal representative of such US Borrower.

(d) The Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by a Responsible Officer of the US Borrower,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 6.02 of the Credit Agreement.

(e) The Administrative Agent, J.P. Morgan Securities Inc. and the Lenders shall
have received all fees and other amounts earned, due and payable on or prior to
the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the US Borrower hereunder.

(f) The Administrative Agent shall have received a Tranche A Borrowing Request
from the US Borrower, requesting a Tranche A Term Borrowing to be made on the
First Amendment Effective Date.

Section 5. Effect on the Loan Documents.

(a) Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(c) The Borrowers and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

(d) On and after the First Amendment Effective Date, Schedule 2.01 to the
Existing Credit Agreement shall be amended to reflect the First Amendment
Tranche A Term Commitments.

 

- 5 -



--------------------------------------------------------------------------------

Section 6. Expenses. The US Borrower agrees to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment and any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in each case to the extent required by Section 12.03(a) of
the Credit Agreement.

Section 7. Representations and Warranties. The US Borrower hereby represents and
warrants that all representations and warranties contained in the Credit
Agreement or in the other Loan Documents in effect shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the First Amendment Effective Date, except
to the extent that such representations and warranties expressly relate to an
earlier date.

Section 8. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 12.12 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WERE SET FORTH IN FULL HEREIN.

Section 9. Amendments; Execution in Counterparts.

(a) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrowers, the Administrative Agent
and the Required Lenders.

(b) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, including by means of
facsimile or other electronic transmission, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   VP, CFO and Treasurer ARRENDADORA
FINANCIERA NAVISTAR,
S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL CRÉDITO By:  

/s/ Jose A. Chacon

Name:   Jose A. Chacon Title:   Executive Vice President SERVICIOS FINANCIEROS
NAVISTAR,
S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO LIMITADO By:  

/s/ Jose A. Chacon

Name:   Jose A. Chacon Title:   Executive Vice President NAVISTAR COMERCIAL,
S.A. DE C.V. By:  

/s/ Jose A. Chacon

Name:   Jose A. Chacon Title:   Executive Vice President JPMORGAN CHASE BANK,
N.A., as
Administrative Agent and Tranche A Term Lender By:  

/s/ Richard W. Duker

Name:   Richard W. Duker Title:   Managing Director

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Chas McDonell

Name:   Chas McDonell Title:   SVP THE BANK OF NEW YORK By:  

/s/ Edward J. Dougherty

Name:   Edward J. Dougherty Title:   Managing Director CITIBANK, N.A. By:  

/s/ Andrew L. Kreeger

Name:   Andrew L. Kreeger Title:   Vice President CREDIT SUISSE, CAYMAN ISLANDS
BRANCH By:  

/s/ Jay Chall

Name:   Jay Chall Title:   Director By:  

/s/ Alain Schmid

Name:   Alain Schmid Title:   Assistant Vice President LASSALE BANK NATIONAL
ASSOCIATION By:  

/s/ Peg Laughlin

Name:   Peg Laughlin Title:   SVP ROYAL BANK OF SCOTLAND GROUP PLC By:  

/s/ Jack Lonker

Name:   Jack Lonker Title:   Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of March 28, 2007 (the “Amendment”; capitalized terms used
herein, but not defined, shall have the meanings set forth in the Amendment), to
the Credit Agreement, dated as of July 1, 2005, among Navistar Financial
Corporation, a Delaware corporation, Arrendadora Financiera Navistar, S.A. de
C.V., Organización Auxiliar del Crédito, a Mexican corporation, Servicios
Financieros Navistar, S.A. de C.V., Sociedad Financiera de Objeto Limitado, a
Mexican corporation, Navistar Comercial, S.A. de C.V., a Mexican corporation,
the Lenders party thereto, JPMorgan Chase Bank N.A., as Administrative Agent,
Bank of America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, and agrees with respect to each Loan Document to which it
is a party and to the extent applicable:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Amendment; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ TM Endsley

Name:   TM Endsley Title:   SVP & Treasurer
INTERNATIONAL TRUCK AND ENGINE CORPORATION By:  

/s/ TM Endsley

Name:   TM Endsley Title:   SVP & Treasurer NAVISTAR FINANCIAL CORPORATION By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   VP, CFO and Treasurer ATRIUM IV By:  

/s/ David H. Lerner

Name:   David H. Lerner Title:   Authorized Signatory THE BANK OF NOVA SCOTIA
By:  

/s/ William E. Zarrett

Name:   William E. Zarrett Title:   Managing Director BNP PARIBAS By:  

/s/ Andrew Strait

Name:   Andrew Strait Title:   Managing Director By:  

/s/ Christopher Grumboski

Name:   Christopher Grumboski Title:   Director

[Signature Page to Acknowledgement]



--------------------------------------------------------------------------------

CREDIT SUISSE CAPITAL LLC By:  

/s/ Michael Wotanowski

Name:   Michael Wotanowski Title:   Authorized Signatory CASTLE GARDEN FUNDING
By:  

/s/ David H. Lerner

Name:   David H. Lerner Title:   Authorized Signatory
CHATHAM ASSET HIGH YIELD MASTER FUND, LTD. By:  

/s/ James Ruggerio, Jr.

Name:   James Ruggerio, Jr. Title:   Chief Financial Officer COMERICA BANK By:  

/s/ Tamara J. Miller

Name:   Tamara J. Miller Title:   Vice President EXPORT DEVELOPMENT CANADA By:  

/s/ David Stevenson

Name:   David Stevenson Title:   Loan Portfolio Manager By:  

/s/ David Charles

Name:   David Charles Title:   Loan Asset Manager GOLDMAN SACHS CREDIT PARTNERS
L.P. By:  

/s/ Rosalee M. Gordon

Name:   Rosalee M. Gordon Title:   Authorized Signatory

[Signature Page to Acknowledgement]



--------------------------------------------------------------------------------

J.P. MORGAN WHITEFRIARS INC. By:  

/s/ Jason Boyer

Name:   Jason Boyer Title:   Vice President MADISON PARK FUNDING I, LTD. By:  

 

Name:   Title:   Authorized Signatory MADISON PARK FUNDING IV, LTD. By:  

 

Name:   Title:   Authorized Signatory MADISON PARK FUNDING V, LTD. By:  

 

Name:   Title:   Authorized Signatory MIZUHO CORPORATE BANK LIMITED-NEW YORK By:
 

/s/ James R. Fayen

Name:   James R. Fayen Title:   Deputy General Manager ROYAL BANK OF CANADA By:
 

/s/ Meredith Majesty

Name:   Meredith Majesty Title:   Authorized Signatory

[Signature Page to Acknowledgement]



--------------------------------------------------------------------------------

SCOTIABANC INC. By:  

/s/ William E. Zarrett

Name:   William E. Zarrett Title:   Managing Director SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ David A. Buck

Name:   David A. Buck Title:   Senior Vice President THE NORTHERN TRUST COMPANY
By:  

/s/ Anu Agarwal

Name:   Anu Agarwal Title:   Second Vice President UBS AG, STAMFORD BRANCH By:  

/s/ Douglas Gervohno

Name:   Douglas Gervohno Title:  
Associate Director, Banking Products Services, US By:  

/s/ Toba Lumbantobing

Name:   Toba Lumbantobing Title:   Associate Director, Banking Products
Servicers, UC UBS LOAN FINANCE LLC By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:  
Associate Directors, Banking Products Services, US By:  

/s/ Marybeth Ross

Name:   Marybeth Ross Title:  
Executive Directors, Banking Products Services, US

[Signature Page to Acknowledgement]



--------------------------------------------------------------------------------

WIND RIVER CLO II - TATE INVESTORS, LTD. By:  
McDonnell Investment Management, LLC, as Manager By:  

/s/ Kathleen A. Zarn

Name:   Kathleen A. Zarn Title:   Vice President

[Signature Page to Acknowledgement]